Citation Nr: 1521258	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-25 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to January 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared at a videoconference hearing with the undersigned in February 2015.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDING OF FACT

The Veteran's service-connected disabilities have rendered him unable to secure or follow substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Id.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15 (2014); Van Hoose, 4 Vet. App. at 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Here, the Veteran is service connected for the following disabilities: a lumbosacral strain (20 percent rating effective January 8, 2001 and a 40 percent rating effective June 10, 2009, forward), degenerative joint disease of the cervical spine (10 percent rating effective January 8, 2001 and a 30 percent rating effective July 17, 2007, forward), right knee strain (0 percent rating effective January 8, 2001 and a 10 percent rating from July 17, 2007, forward), right medial ligament laxity associated with the right knee strain (10 percent rating effective July 17, 2007), tinnitus (10 percent effective January 8, 2001), right lower extremity radiculopathy associated with lumbosacral strain (10 percent rating effective January 5, 2015), and left lower extremity radiculopathy associated with lumbosacral strain (10 percent rating effective January 5, 2015).

Therefore, the Veteran's service-connected disabilities have a combined rating of 40 percent from January 8, 2001; 60 percent from July 17, 2007; 70 percent from June 10, 2009; and 80 percent from January 5, 2015, forward.  As such, the Veteran met the threshold for a schedular TDIU rating when he filed his claim on June 10, 2009.  See 38 C.F.R. § 4.16(a).

As discussed in more detail below, the Veteran generally asserts that his service-connected disabilities prevent him from maintaining substantial gainful employment because he is unable to drive long distances as a truck driver.  

In his June 2009 VA Form 21-8940, the Veteran has asserted that his last full-time job ended in November 2007.  He reported completing four years of high school, with no other training or education.  The Veteran indicated employment in the last five years included working briefly as chip counter in a casino, but that he primarily worked as a truck driver until 2007.  

Indeed, the VA joint examination from November 2007 in which the Veteran's back and knees were evaluated reflects that the Veteran reported stopping work as a truck driver approximately two weeks prior because of increasingly severe back pain.  At that time, the Veteran described severe back pain after sitting for fifteen minutes.  Back spasm upon prolonged standing was also noted.  Furthermore, the Veteran reported increased knee pain after driving and when weight bearing for more than half an hour.  Although the Veteran reported the use of a cane for both his back and knee conditions, he stated that he still experienced instability.

In a June 2009 statement, the Veteran stated that his knee, back, and leg symptoms limit his ability to bend, stand, sit, or lift.  In a statement from October 2009, the Veteran further stated that his knee conditions made it difficult to walk down stairs or inclines without assistance.  

Also in June 2009, the Veteran's chiropractor provided a statement indicating that despite periodic chiropractic adjustment over the past two years, there had been no "significant long term benefit" to treatment of the Veteran's spinal health.  

In October 2009 spine and knee VA examinations, the Veteran described difficulty getting in and out of a truck based on his knee pain.  He also reported increased low back pain after fifteen to twenty minutes of sitting and driving, as well as general leg pains.  He stated that he needs to change positions frequently to alleviate symptoms.  However, he also reported taking Naproxen and Vicodin daily, as well as a muscle relaxer, to manage symptoms.  After reviewing the claims file, the examiner stated that the Veteran's service-connected spine and joint conditions would impose a "significant impact" on any physical labor, to include light and heavy manual labor.  He also found the Veteran's spine and joint conditions would impose minimal impact on sedentary employment.  

Moreover, in a February 2012 letter from a VA vocational rehabilitation counselor, the Veteran was described as having unsuccessfully attempted entering into a training program leading to employment in 2003, 2007, and 2010.  The letter does not provide more specific details about his rehabilitation attempts but states that further efforts in this regard would likely result in the same outcome unless the Veteran's "circumstances have been substantially altered."

Moreover, the Veteran's treatment records from the Iron Mountain VA Medical Center from 2001 through 2014 also show complaints of knee, back, and leg pain.  Although these records do not specifically contain a medical opinion regarding employability, they do confirm that the Veteran was provided opioids and braces for this back and knee conditions.  

At a January 2015 VA spine examination, the Veteran was diagnosed with bilateral lower extremity radiculopathy.  The examiner indicated that the Veteran's spinal conditions impacted his ability to work.  The examiner specifically stated that the Veteran was only able to drive occasionally, and only for short distances.  

Most recently, at the February 2015 Board hearing, the Veteran reported that the state of Michigan no longer allowed him to work as a truck driver due to his muscular skeletal problems.  The Veteran's wife further testified that the Veteran cannot sit, kneel, or stand for any length of time.  She also stated that she and the Veteran's son have to transport the Veteran because he is only able to drive short distances.  Finally, the Veteran and his wife testified as to his general difficulty with completing activities of daily living, such as bathing and bending over to tie his shoes or put on his braces.  

The claims file also contains records from the Social Security Administration (SSA) indicating that the Veteran was awarded disability benefits effective November 2007 based on his degenerative disc disease of the lumbar spine, degenerative joint disease involving the right hip, traumatic brain syndrome related to multiple impact concussions, and an anxiety disorder.  The Board acknowledges that not all of the conditions contemplated in SSA's decision are service-connected.  However, as noted, the Veteran is service-connected for a lumbosacral strain.  SSA records show the Veteran was found to be limited to walking for four hours per day and sitting for approximately six hours per day, collectively.

Based on the foregoing, the Board finds that a TIDU is warranted due to the Veteran's service-connected disabilities.  The Board recognizes that the Veteran has non-service connected disabilities, particularly cognitive impairment, which the SSA decision asserts has had an effect on the Veteran's employment.  The Board further recognizes that the medical evidence reflects that the Veteran may be capable of sedentary work.

However, VA examinations repeatedly showed that the Veteran was unable to sit or stand for prolonged periods of time.  Indeed, at the January 2015 VA examination, the Veteran reported increased pain after sitting for fifteen minutes.  Indeed, the Veteran is competent to make such assertions, and the Board finds no reason to doubt his credibility in this regard.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the January 2015 examiner specifically stated that the Veteran's spinal conditions allowed him to only drive short distances.  

Taking into account the Veteran's high school level of education and limited training, to include work experience primarily limited to truck driving, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities have made him unable to secure or follow a substantially gainful occupation.  In short, while the October 2009 VA examiner found that the Veteran was not incapable of sedentary employment as a result of his spine and joint disabilities, other medical evidence of record (including SSA records and the January 2015 VA examination report), as well as statements from the Veteran and his wife, show that prolonged sitting causes pain, especially related to his service-connected back condition.  Such symptomatology would therefore limit sedentary work as a truck driver. 

Accordingly, the Board concludes that the evidence for and against TDIU is at least in relative equipoise, and resolves any reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Veteran's claim for TDIU is therefore granted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting the benefit sought by the Veteran.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify, the duty to assist, or the duties under 38 C.F.R. 3.103(c)(2), such error was harmless and will not be further discussed. 


ORDER

Entitlement to a TDIU is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


